Citation Nr: 1716833	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO. 12-33 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability rated as 40 percent disabling since August 6, 2012. 


WITNESSES AT HEARING ON APPEAL

The Veteran, the appellant, and L.C.J, the Veteran's brother-in-law


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1956 to October 1960. The Veteran died in December 2013. The appellant is his surviving spouse. In December 2014, the appellant was substituted as the claimant for purposes of all claims that were pending at the date of the Veteran's death. 

In October 2013, the Veteran, the appellant, and L.C.J. testified at a videoconference hearing before a Veterans Law Judge, who is no longer employed at the Board. A transcript of that hearing has been associated with the claims file. As noted above, the appellant was substituted in this case in December 2014. Thereafter, in February 2017, the appellant was offered another opportunity to provide testimony at a hearing before the Board. In March 2017 correspondence, the appellant responded that she did not wish to appear at another hearing before a different Veterans Law Judge.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the appellant's case should take into account the existence of this electronic record.


FINDING OF FACT

At worst, the Veteran had Level VIII hearing loss in the right ear and Level VII hearing loss in the left ear.





CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing loss in excess of 40 percent have not been met. 38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (2016); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.S. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In this case, the duty to notify was satisfied by way of a preadjudicatory letter sent to the Veteran during his lifetime in February 2012. 

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service have been associated with the claims file. The Veteran, his representative, and the appellant did not identify any outstanding records that are available and relevant to the claim. 

The VA afforded the Veteran audiological examinations in March 2012 and November 2012 in connection with his claim. The Board finds that these examinations are adequate because the examiners reviewed the claims file, examined and interviewed the Veteran, performed an evaluation, which addressed the rating criteria that are relevant to rating the disability in this case, and provided an opinion.

In addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). In this case, the March 2012 and November 2012 VA examiners indicated that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work. In particular, it was noted that the Veteran had difficulty hearing words spoken at a distance, orienting to where a sound originated, and he was unable to hear the telephone or doorbell. Nevertheless, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id. at 455-56. There have been no allegations of any prejudice caused by a deficiency in an examiner's description of the functional effects. Indeed, the Veteran was represented throughout the course of the appeal until his death in December 2013, yet the documents submitted do not contain any assertion under Martinak.

During the October 2013 hearing, the Veteran testified that he believed that his bilateral hearing loss had increased in severity since his most recent VA examination in November 2012. However, he died before he was afforded another VA audiological examination to ascertain the severity of his bilateral hearing loss. Therefore, remanding the claim to obtain another VA opinion would not result in any additional relevant evidence that would alter the decision issued herein and such remand would not be beneficial to the appellant. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness. 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. 

Consideration of the whole history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Factual Background

Prior to his death, the Veteran contended that his hearing loss was worse than the current 40 percent disability evaluation assigned. In January 2012, the Veteran filed a claim for an increased rating for his bilateral hearing loss. In this claim, he stated that his hearing loss had severely deteriorated and that he was unable to hear the telephone ring and could not hear his wife the appellant, unless she spoke directly into his right ear. 

The appellant provided a written statement in support of the Veteran's claim in February 2012, asserting that the Veteran's hearing aids were not effectively helping the Veteran in his communication skills, comprehension, or ability to pronounce words. 

The Veteran provided a private audiology test results, to include an uninterpreted audiogram, dated in February 2012. While the audiogram was uninterpreted, this is a straightforward graph and the Board, as a finder of fact, can interpret the chart to determine the numeric values of the puretone levels for adjudication purposes. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Court held that it could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicated that the Board was empowered to make such factual findings in the first instance). The private audiogram revealed puretone thresholds, in decibels, as follows:


HERTZ
Speech

1000
2000
3000
4000
Avg
%
RIGHT
90
80
70
85
81
68
LEFT
75
65
70
90
75
76



The private audiologist diagnosed the Veteran with severe sloping to profound sensorineural hearing loss, bilaterally. She also noted that he had poor speech recognition in both ears. Specifically, she reported word recognition scores of 68 percent in the right ear and 76 percent in the left ear, but it was unclear from the report whether the examiner used the Maryland CNC controlled speech discrimination test to determine the Veteran's speech recognition scores. 

The March 2012 VA audiology examination revealed puretone thresholds, in decibels, as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
85
80
75
80
81
54
LEFT
80
70
75
90
79
72

The examiner opined that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work. The examiner requested that the Veteran describe, in his own words, the functional impact of hearing loss, noting that sometimes he heard things but was unable to figure out what the sounds were or where they were coming from, including inability to hear the telephone or the doorbell.

The VA provided the Veteran an audiological examination in November 2012, which revealed:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
70
75
65
75
71.25
56
LEFT
70
70
65
90
73.75
64

In a November 2012 statement, the Veteran indicated that he believed that his hearing loss should be increased to 70 percent and that he was entitled to a separate 20 percent rating for his speech discrimination scores.

At the October 2013 hearing, the Veteran testified that his hearing had become worsened since November 2012. He stated that after he inserted his hearing aid, he was unable to hear because they slipped out of his ear. The appellant testified that the Veteran hardly comprehended anything when anyone spoke, that his speech discrimination was very poor, and that he missed words even after they were spoken loudly. The Veteran's brother-in-law testified that he grew up with the Veteran. He stated that the Veteran had difficulty hearing spoken words.

Analysis

Based upon the evidence of record, the Veteran does not meet the criteria for an increased rating under 38 C.F.R. § 4.85. 

Initially, the Board notes that the Veteran submitted a private audiology report dated in February 2012. However, the private report was unclear as to whether the reported word recognition scores were results of the Maryland CNC speech recognition test, as required for rating purposes. See 38 C.F.R. § 4.85(a). 

"When a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed." Savage v. Shinski, 24 Vet. App. 259, 269 (2011).  However, a remand for clarification or further development of the word recognition test by the private audiologist is not essential to a proper decision in this instance. To the extent that the Veteran's word recognition scores could be used, together with the puretone threshold test results from this examination, the scores derived by mechanical application of the rating schedule would not change the outcome the Veteran's rating, as set forth in 38 C.F.R. § 4.85. Based on the Veteran's word recognition at 68% in the right ear and 76% in the left ear, the Veteran had Level VI hearing loss in the right ear and Level V hearing loss in the left ear, resulting in a 20% evaluation for hearing impairment under Table VII. Similarly, the right ear loss would yield a level of VII under 38 C.F.R. § 4.86(a), and the left ear at level VI results in a 30% hearing impairment based only on the puretone threshold averages under Table VIA. As these scores are not worse than those demonstrated at subsequent VA examinations, clarification of the particular word test used by the private audiologist in February 2012 examination is unnecessary.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

When applying the March 2012 VA audiometric findings to 38 C.F.R. § 4.85, Table VI, the Veteran's hearing loss equated to Level VIII hearing loss in the right ear and Level VI hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI. When those values are applied to Table VII, it is apparent that the currently assigned 40 percent evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

Likewise, when applying the November 2012 VA audiometric findings to Table VI, the Veteran's hearing loss equated to Level VIII hearing loss in the right ear and Level VII hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI. When those values are applied to Table VII, it is apparent that the currently assigned 40 percent evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment. Each of the examinations described above demonstrates an exceptional pattern of hearing loss. However, in applying the results from each of the examinations to Table VIA, the Veteran's hearing loss would not warrant a disability rating in excess of that currently assigned.

Moreover, based upon the guidance of the Court in Hart, the Board has determined that there is no basis to "stage" the Veteran's rating for his service-connected bilateral hearing loss. 21 Vet. App. 505, 509.

The Board has considered the lay assertions from the Veteran, the appellant, and the Veteran's brother-in-law regarding the Veteran's diminished hearing. However, VA evaluates service-connected hearing loss through the mechanical application of a veteran's audiometric testing results to a rating table.

Moreover, the Board acknowledges the Veteran's subjective symptomatology and his statements pertaining to the functional effects of his hearing impairment, including that he was having great difficulty hearing speech from a distance. Indeed, the Board considered this information in making all the pertinent determinations in this case. "However, in light of the plain language of §§ 4.85 and 4.86, as well as the regulatory history of these section, the Court [has held] that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure." See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017). 

Accordingly, the Board finds that the preponderance of the evidence is against an increased schedular rating. Further, because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107 (b).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 40 percent disabling, on the basis of substitution, is denied. 




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


